[Cite as Thorne v. Ohio Dept. of Transp., Dist. 11, 2011-Ohio-6913.]




                                       Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us

GERALDINE THORNE

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 11

        Defendant


Case No. 2011-06421-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}     Plaintiff,   Geraldine      Thorne, filed        a    complaint   against      defendant,
Department of Transportation (ODOT), alleging that she suffered damage to her 2003
Kia Rio as a proximate result of negligence on the part of ODOT in maintaining a
hazardous condition on State Route 43. Plaintiff stated that she struck a series of
potholes and that she was unable to avoid them because of oncoming traffic. Plaintiff
recalled that the incident occurred on March 10, 2011 at approximately 6:00 a.m.
Plaintiff seeks damages in the amount of $739.98, the cost of replacement parts and
related repair costs. The filing fee was paid.
        {¶2}     Defendant filed an investigation report requesting that plaintiff’s claim be
dismissed due to the fact that the Village of Richmond and not ODOT bears the
maintenance responsibility for SR 43 where plaintiff’s incident occurred. In support of
the request to dismiss, ODOT stated that, “[d]efendant’s investigation indicates that the
location of Plaintiff’s incident would be within the municipal boundary of the Village of
Richmond (See Exhibit A).” Defendant asserted that, “[a]s such this section of roadway
is not within the maintenance jurisdiction of the defendant.” Consequently, defendant
contended that the Village of Richmond is the proper party defendant to plaintiff’s
action. The site of the damage-causing incident was located in the Village of Richmond.
       {¶3}    Plaintiff did not file a response.
       {¶4}    R.C. 2743.01(A) provides:
       {¶5}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,     boards,    offices,   commissions,   agencies,    institutions,    and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶6}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶7}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶8}    Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶9}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶10} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case must be dismissed. See Sandu
v. Ohio Dept. of Transp., Ct. of Cl. No. 2008-02606-AD, 2008-Ohio-6858, Gerzina v.
Ohio Dept. of Transp., Ct. of Cl. No. 2010-09809-AD, 2011-Ohio-1952.




                             Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
GERALDINE THORNE

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 11

        Defendant


Case No. 2011-06421-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Acting Clerk

Entry cc:

Geraldine Thorne                                  Jerry Wray, Director
9521 Ct. Rd. 56                                   Department of Transportation
Richmond, Ohio 43944                              1980 West Broad Street
                                                  Columbus, Ohio 43223
8/4
Filed 8/11/11
Sent to S.C. reporter 1/3/12